Cite as 2022 Ark. 40
                   SUPREME COURT OF ARKANSAS
                                               Opinion Delivered:   February 17, 2022
 IN RE ARKANSAS BOARD OF LAW
 EXAMINERS




                                       PER CURIAM


       Blake Clardy of Springdale is appointed to the Arkansas Board of Law Examiners for

a six-year term concluding on February 17, 2028. Mr. Clardy will be a representative of the

Third Congressional District and replaces Christopher May, whose term has expired.

       The Court extends its sincere appreciation to Mr. Clardy for accepting appointment

to this important board. The Court also expresses its gratitude to Mr. May for his dedicated

service to the board.